DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
	Regarding claim 1, the applicant argues that “Aoki is absent any teaching or suggestion of the transmission method setting units 15 and 31 bypassing and/or disabling any of the devices 11-14 and 32-35.” 
	However, the examiner respectfully disagrees. Aoki teaches that the variable frame mapping unit 12 contains a plurality of client signal mapping units 21-1 to 21-N (see, Fig. 5). As stated in Para. 53, the frame controller based on the instruction from the transmission method setting unit 15 activates and deactivates the client signal mapping units. That is, the frame controller 12b activates one client signal mapping unit 21 for SP-BPSK while the frame controller 12b activates two client signal mapping units 21 for SP-QPSK (see, Para. 53).
	Regarding claim 27, the applicant argues that “Aoki is silent with regards to different host interface communication protocol standards. Inasmuch as Aoki does not refer to host interface communication protocol standards, Aoki is necessarily absent any teaching or suggestion of the claim 27 limitation of ‘configuring at least one of the receiver devices and at least one of the transmitter devices for communication with the host device according to the host interface communication protocol standard of the selected one of the plurality of different predefined application modes’”.
	The examiner respectfully disagrees. Aoki discloses the various client signals with different signal rates as shown in Fig. 4. According to Para. 40, Aoki teaches “For example, when the transmission rate of the client signal is 75 Gbit/s, the optical transmitting device 10 may transmit the client signal using one of DP-64PSK, DP-128PSK, and DP-256PSK.” Here, the client accommodation rate of 75 Gbit/s .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 30 requires “the transceiver is configured to encode datawords received from a host according to programmable constellation mapping for the plurality of different host interface 
	Specifically, Para. 33 states “The symbol mapper 412 encodes received data words according to a programmable constellation mapping. For example, in various embodiments, the symbol mapper 412 may apply encoding for dual-polarization quadrature phase shift keying (DP-QPSK) modulation (e.g., 40G or 100G DP-QPSK), encoding for dual-polarization binary phase shift keying (DP-BPSK) modulation (e.g., 40G DP-BPSK), encoding for dual-polarization quadrature amplitude modulation (DP-QAM) encoding such as DP-16QAM (e.g., 100G or 200G DP-16QAM), or other encoding scheme.” However, this does not provide the support for the claim limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 21, 24 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) in view of Lach et al. (Modulation formats for 100G and beyond).
	Regarding claim 1, Aoki discloses An integrated optics module (Fig. 1; the optical transmission device 1) comprising: 
	an optical receiver (Fig. 1; the optical receiving device 1b) to receive a first optical signal from an optical network (Fig. 1; Para. 26; the optical paths 3a and 3b are shown. The optical transmitting device 2a and the optical receiving device 1b are connected to each other through an optical and to convert the first optical signal to a first analog signal (Fig. 1; Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal); 
	an optical transmitter (Fig. 1; the optical transmitting device 1a) to convert a second analog signal to a second optical signal and transmit the second optical signal over the optical network (Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a); and 
	a transceiver (Fig. 1; the optical transmitting device 1a and the optical receiving device 1b) configured to operate in a plurality of different predefined application modes having respective modulation rates for different types of optical networks (Fig. 1; Fig. 2; Fig. 4; Para. 40; The method selector 15a selects a transmission method corresponding to the transmission rate of the client signal, from 16 transmission methods illustrated in FIG. 4. At this time, for example, the method selector 15a selects a transmission method that is the slowest in transmission methods capable of transmitting the client signal. For example, when the transmission rate of the client signal is 75 Gbit/s, the optical transmitting device 10 may transmit the client signal using one of DP-64PSK, DP-128PSK, and DP-256PSK. In this case, the method selector 15a selects the DP-64PSK from among the three transmission methods mentioned above. In the same way, when the transmission rate of the client signal is 60 Gbit/s, DP-32PSK is selected as the corresponding transmission method), the transceiver comprising a digital receiver comprising a plurality of receiver devices (Fig. 1; Fig. 10; optical receiving device 1b, wherein and configured to receive the first analog signal from the optical receiver and to generate a first signal representing receive data of the first optical signal (Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4); 
	a digital transmitter comprising a plurality of transmitter devices (Fig. 1; Fig. 2; the optical transmitting device 1a, wherein the various components in the optical transmitting device are shown), the digital transmitter configured to receive a second digital signal representing transmit data to be transmitted over the optical network and to generate the second analog signal (Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a), and 
	a controller (Fig. 1; Fig. 3; the transmission method setting unit 15) configured to receive a selection signal (Fig. 1; Fig. 3; Para. 35; the transmission rate of the client signal, detected in the client accommodation unit 11, is notified to the transmission method setting unit 5), and in response to the selection signal, configure the transceiver to interface with the optical receiver and the optical transmitter according to the selected one of the plurality of different predefined application Serial No. 17/109,744Page 2 of 19DocuSign Envelope ID: DADE594D-F2A3-40AD-9681-1583E4022A4Emodes (Fig. 1; Fig. 10; Para. 83; Para. 88; The transmission method information indicates the transmission method selected in the optical transmitting device 10. In addition, the facing-device interface 31a receives the transmission method information through the network management system (NMS). In addition, the method setting unit 31b notifies the optical receiving unit 32, the variable decoder 33, the variable frame demapping unit 34, and the client accommodation unit 35 of the transmission method selected in the optical transmitting device 10. On the basis of the transmission method information of which the optical transmitting device 10 notifies, the optical receiving device 30 re-generates the client signal from the input modulated optical signal. (Here, a single client device 4 is attached to the optical transmitting device 1a and optical receiving device 1b. That is, the client signal rate is same for the reception and transmission. Consequently, both optical transmitting device 1a and the optical receiving device 1b is set up for same client signal rate)) at least by bypassing or disabling one or more of i) the plurality of receiver devices and ii) the plurality of transmitter device (Fig. 1; Fig. 5; Para. 53; The frame controller 12b activates one client signal mapping unit 21 or a plurality of client signal mapping units 21, which correspond to the transmission method, from among the client signal mapping units 21-1 to 21-N. For example, when the SP-BPSK is selected, one client signal mapping unit 21 is activated in order to transmit the client signal using one transmission lane. In addition, when the SP-QPSK is selected, two client signal mapping units 21 are activated in order to transmit the client signal using two transmission lanes).
	However, the present system does not expressly disclose generate a first digital signal representing receive data.
	Lach et al. discloses generate a first digital signal representing receive data (Fig. 7; a typical setup of an optical receiver for N-PSK or M-QAM is shown, wherein four ADCs (analog-to-digital converters) are placed between the optical receiver and the DSP).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add the teaching of Lach et al. to the present system. One of ordinary skill in the art would have been motivated to do so because, although Aoki teaches receiving digital signal for the digital signal processor from the optical receiver, Aoki is missing the detail as to how the digital signal is obtained from the optical signal. Lach et al. teaches the missing detail.
However, the present combination discloses the claimed invention except for one controller rather than two separate controller. However, Aoki discloses that both optical transmitting device 1a and the optical receiving device 1b communicates to a single client device 4. That is, the same client signal rate is transmitted and received to and from the client device 4. As a result, the same mode 
	Regarding claim 2, the present combination discloses The integrated optics module of claim 1, as described and applied above, wherein the controller is configured to program each of the digital receiver and the digital transmitter differently (Aoki, Fig. 3; Para. 42; Para. 83; The method setting unit 15c notifies the variable frame mapping unit 12, the variable coder 13, and the optical modulation unit 14 of the transmission method selected by the method selector 15a. In addition, the facing-device interface 31a receives the transmission method information through the network management system (NMS). In addition, the method setting unit 31b notifies the optical receiving unit 32, the variable decoder 33, the variable frame demapping unit 34, and the client accommodation unit 35 of the transmission method selected in the optical transmitting device 10), for each of the plurality of different predefined application modes (Aoki, Fig. 4; the different transmission methods have predefined different symbol rates, transmission rates, and transmission frames as shown).
	Regarding claim 3, the present combination discloses The integrated optics module of claim 1, as described and applied above, wherein the controller is configured to program the digital transmitter for two or more of the plurality of different predefined application modes including setting transmission rates of the digital transmitter according to two or more of: (1) a point-to-point 100 gigabytes per second (Gb/s) application mode; (2) a 100 Gb/s metro quadrature amplitude modulation application mode; (3) a 100 Gb/s metro quadrature phase shift keying application mode; (4) a 100 Gb/s regional application mode; and (5) a 40G application mode (Lach et al., Page 381, Table 3; the 100 Gb/s modulation formats are shown. As indicated in the table, one of the application areas is Metro).
	Regarding claim 4, the present combination discloses The integrated optics module of claim 1, as described and applied above, wherein: Serial No. 17/109,744Page 3 of 19DocuSign Envelope ID: DADE594D-F2A3-40AD-9681-1583E4022A4Ethe digital receiver is configured to (i) receive from the optical network the first analog signal (Aoki, Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4) including a first signal vector comprising in-phase and quadrature components for horizontal polarizations and in-phase and quadrature components for vertical polarizations of the first analog signal (Aoki, Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal), and (ii) perform signal processing functions to generate first data for transmission to a host (Aoki, Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4); and the digital transmitter is configured to (i) modulate second data received from the host into a second signal vector (Aoki, Fig. 1; Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal. The modulation signals are QAM signals as shown in Fig. 4 which comprise in-phase and quadrature components), (ii) generate the second analog signal including the second signal vector comprising in-phase and quadrature components for horizontal polarizations and in-phase and quadrature components for vertical polarizations of the second analog signal (Aoki, Fig. 1; Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal. The modulation signals are QAM signals as shown in Fig. 4 which comprise in-phase and quadrature components), and (iii) transmit the second analog signal over the optical network (Aoki, Fig. 1; Para. 27; a client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2).
	Regarding claim 10, the present combination discloses The integrated optics module of claim 1, as described and applied above, wherein the controller is configured to, in response to the selection signal, adjust an amount of framing and error correction performed by the digital transmitter to adjust a transmission rate of the data transmitted over the optical network by the digital transmitter (Aoki, Fig. 5; Para. 49; Para. 53; Para. 55; The variable frame mapping unit 12 maps the client signal to transmission frames having the number of which corresponds to the transmission method. The frame controller 12b activates one client signal mapping unit 21 or a plurality of client signal mapping units 21, which correspond to the transmission method, from among the client signal mapping units 21-1 to 21-N. For example, when the SP-BPSK is selected, one client signal mapping unit 21 is activated in order to transmit the client signal using one transmission lane. The FEC addition unit 23 adds FEC data to each client data).
	Regarding claim 21, the present combination discloses The integrated optics module of claim 1, as described and applied above, wherein: the optical receiver is configured to receive the first optical signal from an optical channel of the optical network (Aoki, Fig. 1; Para. 26; the optical paths 3a and 3b are shown. The optical transmitting device 2a and the optical receiving device 1b are connected to each other through an optical transmission path 3b, wherein the optical signal is received by the optical receiving device 1b as shown) and to convert the first optical signal to a first analog signal vector (Aoki, Fig. 1; Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal); the digital receiver is configured to receive the first analog signal vector from the optical receiver and to generate a first digital signal vector representing receive data of the first optical signal (Lack et al., Fig. 7; the four ADCs convert the analog signal to digital electrical signal before being input to the DSP); the digital transmitter is configured to receive a second digital signal vector representing transmit data to be transmitted over the optical channel and to generate a second analog signal vector (Lack et al., Fig. 7; the four DACs convert the digital electrical signals to analog signals to be modulated onto the optical signal through optical modulators; and the optical transmitter is configured to receive the second analog signal vector from the digital transmitter and to convert the second analog signal vector to the second optical signal for transmission over the optical channel (Fig. 1; Para. 27; Para. 26; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a. The optical path 3b is an optical fiber).
	Regarding claim 24, the present combination discloses The integrated optics module of claim 1, wherein the controller is configured, in response to the selection signal, to bypass at least one of (i) the receiver devices performing forward error correction decoding, or (ii) the transmitter devices performing forward error correction encoding (Aoki, Fig. 5; Para. 53; Para. 55; The frame controller 12b activates one client signal mapping unit 21 or a plurality of client signal mapping units 21, which correspond to the transmission method, from among the client signal mapping units 21-1 to 21-N. For example, when the SP-BPSK is selected, one client signal mapping unit 21 is activated in order to transmit the client signal using one transmission lane. The FEC addition unit 23 adds FEC data to each client data. That is, when only one client signal mapping unit 21 is activated, FEC is not added to other client data from client signal mapping units 21-2 to 21-N).
	Regarding claim 27, Aoki discloses An integrated optics module (Fig. 1) comprising: 
	a host interface (Fig. 1; Fig. 2; the client accommodation unit 11 receives the signal from the client device) configured to communicate with a host device in an electrical domain (Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a); 
	an optical circuit (Fig. 1; Fig. 2; the optical transmission device 1) configured to communicate over an optical network in an optical domain (Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a); and 
	a transceiver (Fig. 1; the optical transmitting device 1a and the optical receiving device 1b) configured to operate in a plurality of different predefined application modes (Fig. 1; Fig. 4; the plurality of different transmission method is shown in Fig. 4) and configured to convert signals between having an electrical digital signal format satisfying a communication protocol standard of the host interface and a format for transmission over the optical network, each of the plurality of different predefined application modes selectable to satisfy a respective one of a plurality of different host interface communication protocol standards (Fig. 1; Fig. 2; Fig. 4; Para. 40; The method selector 15a , the transceiver comprising a receiver circuit (Fig. 1; the optical receiving device 1b) comprising receiver devices (Fig. 1; Fig. 10; optical receiving device 1b, wherein the various components of the optical receiving device are shown) configured to convert a first optical signal received from the optical network to a first digital signal to be transmitted to the host device via the host interface (Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4), a transmitter circuit (Fig. 1; Fig. 2; the optical transmitting device 1a, wherein the various components in the optical transmitting device are shown) comprising transmitter devices configured to convert a second digital signal received from the host interface to a second optical signal for transmission over the optical network (Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a), and 
	a controller (Fig. 1; Fig. 10; the transmission method setting unit) configured to receive a selection signal indicative of a selected one of the plurality of different predefined application modes (Fig. 1; Fig. 10; Para. 83; The transmission method setting unit 31 includes a facing-device interface 31a and a method setting unit 31b. The facing-device interface 31a receives transmission method information from a facing device) and, in response to the selection signal, configure at least one of the receiver devices and at least one of the transmitter devices for communication with the host device according to the host interface communication protocol standard of the selected one of the plurality of different predefined application modes (Fig. 1; Fig. 10; Para. 83; Para. 88; The transmission method information indicates the transmission method selected in the optical transmitting device 10. In addition, the facing-device interface 31a receives the transmission method information through the network management system (NMS). In addition, the method setting unit 31b notifies the optical receiving unit 32, the variable decoder 33, the variable frame demapping unit 34, and the client accommodation unit 35 of the transmission method selected in the optical transmitting device 10. On the basis of the transmission method information of which the optical transmitting device 10 notifies, the optical receiving device 30 re-generates the client signal from the input modulated optical signal).
	However, the present system does not expressly disclose an analog format for transmission over the optical network.
	Lach et al. discloses an analog format for transmission over the optical network (Fig. 7; four DACs (digital-to-analog converters) are shown. The digital signals generated by the DSP are first converted to the analog signals to be modulated on to the optical signal by the optical modulator as shown).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add the teaching of Lach et al. to the present system. One of ordinary skill in the art would have been motivated to do so because, although Aoki teaches sending digital signal from the digital signal processor to the optical modulators, Aoki is missing the detail as to how the digital signal is modulated on to the optical signal. Lach et al. teaches the missing detail.
	Regarding claim 28, the present combination discloses The integrated optics module of claim 27, as described and applied above, wherein: the transmitter circuit comprises a forward error correction encoder (Aoki, Fig. 5; Para. 55; the FEC addition unit is shown. The FEC addition unit 23 adds ; the controller is configured, in response to the selection signal (Aoki, Fig. 3; Para. 42; The method setting unit 15c notifies the variable frame mapping unit 12, the variable coder 13, and the optical modulation unit 14 of the transmission method selected by the method selector 15a), to configure the forward error correction encoder for communication over the optical network based on a modulation rate of the selected one of the plurality of different predefined application modes, each of the plurality of different predefined application modes having a different modulation rate for communication between the integrated optics module and the optical network (Aoki, Fig. 5; Para. 53; Para. 55; The frame controller 12b activates one client signal mapping unit 21 or a plurality of client signal mapping units 21, which correspond to the transmission method, from among the client signal mapping units 21-1 to 21-N. For example, when the SP-BPSK is selected, one client signal mapping unit 21 is activated in order to transmit the client signal using one transmission lane. The FEC addition unit 23 adds FEC data to each client data); 
	the controller configures the at least one of the transmitter devices by configuring the forward error correction encoder to add error correction bytes to data according to a forward error correction scheme for the optical network (Aoki, Fig. 5; Para. 55; The FEC addition unit 23 adds FEC data to each client data); and 
	the transmitter circuit is configured to transmit the second optical signal including the data with the error correction bytes (Aoki, Fig. 1; Fig. 2; Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a).	
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) and Lach et al. (Modulation formats for 100G and beyond) in view of Cui et al. (US20100119235A1).
Regarding claim 5, the present combination discloses The integrated optics module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose an interface to communicate with an ethernet switch.
	Cui et al. discloses an interface to communicate with an ethernet switch (Fig. 2; Para. 23; to route data between the interface modules 210 and 215, the distributor 125 includes the Ethernet switch).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an interface to communicate with an Ethernet switch, as taught by Cui et al., in order to properly route data to the desired communication devices.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) and Lach et al. (Modulation formats for 100G and beyond) in view of Sunohara et al. (Silicon Interposer with TSVs (Through Silicon Vias) and Fine Multilayer Wiring, 2008).
	Regarding claim 6, the present combination discloses The integrated module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a single system in package.
	Sunohara et al. discloses a single system in package (Fig. 2; Fig. 1; Abstract; a single system with various components packaged together is shown. In order to achieve high density and high performance package, through silicon vias (TSVs) technology is desired. Further, silicon interposer shows high reliability of bump connection for the reason of the same coefficient of thermal expansion (CTE) with silicon device).
	.
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) and Lach et al. (Modulation formats for 100G and beyond) in view of Saunders et al. (US20090196602A1) and Rajput (Basic Electrical and Electronics Engineering, 2006).
	Regarding claim 29, the present combination discloses The integrated optics module of claim 27, as described and applied above, wherein the optical circuit comprises a laser assembly (Lach et al., Fig. 7; the optical transmitter includes the laser as shown) configured to generate an optical carrier signal for transmission over the optical network (Lach et al., Fig. 7; the laser provides optical carrier signals to the optical modulators of x-polarization and y-polarization as shown); a receive laser assembly (Lach et al., Fig. 7; the optical coherent receiver includes a laser as shown) configured to generate a local oscillator signal at approximately a carrier frequency of the first optical signal (Lach et al., Fig. 7; the laser provides local oscillator signals for coherent optical detection which means the local oscillator signal is approximately same as the received optical signal); an optical modulator coupled to the transmit laser assembly and configured to modulate the optical carrier signal to generate the second optical signal (Lach et al., Fig. 7; the optical modulators receive the optical carrier signals from the laser and modulate the optical signal as shown); and a coherent receiver coupled to the receive laser assembly and configured to receive the local oscillator signal and to demodulate the second optical signal based on the local oscillator signal (Lach et al., Fig. 7; the local oscillator signal is provided by the laser to demodulate received optical signal as shown).
	However, the present combination does not expressly disclose tunable laser assembly.
	Saunders et al. discloses tunable laser assembly (Fig. 1C; Fig. 5; Para. 39; the CW laser 112 is shown. The CW laser is tunable laser diode as shown in order to allow the WDM operation).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the tunable laser, as taught by Saunder et al., in the present system in order to allow the WDM operation. 
integrated device.
	Rajput discloses integrated device (Page 640; first paragraph; section 1, General Aspects; an integrated circuit is a complete electronic circuit in which both the active (e.g. transistors and FETs) and passive components (e.g. resistance, capacitors, and inductors) are fabricated on a tiny single chip of silicon). (Rajput teaches that the integrated circuit has many advantages including extremely small size, very small weight, reduced cost, extremely high reliability, low power consumption, and etc. (Page 640, section 2)).                                             	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system on a single integrated circuit, as taught by Rajput, in the present combination in order to take the advantages such as small size, reduced cost, and high reliability. Furthermore, the integrated circuit is very well-known in the art.
Allowable Subject Matter
Claims 7-8, 11, 22-23, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636